Name: Commission Regulation (EEC) No 3863/89 of 20 December 1989 repealing Regulation (EEC) No 3614/89 concerning the stopping of fishing for herring by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/44 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3863/89 of 20 December 1989 repealing Regulation (EEC) No 3614/89 concerning the stopping of fishing for herring by vessels flying the flag of Ireland should therefore be permitted ; whereas consequently it is necessary to repeal Commission Regulation (EEC) No 3614/89 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 3614/89 (3) stopped fishing for herring in the waters of ICES division Vila by vessels flying the flag of Ireland or registered in Ireland as from 3 December 1 989 ; Whereas Ireland has corrected the catch figures which it provided to the Commission and the corrected figures shown that the quota has not in fact been exhausted ; whereas fishing for herring in ICES division Vila by vessels flying the flag of Ireland or registered in Ireland HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3614/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in «11 Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President (')- OJ No L 207, 29. 7. 1987, p . 1 . (*J OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 351 , 2 . 12. 1989, p. 14.